OFFICE       Of   THE        ATTORNEYGENERAL              Of TEXA8
                                             AUSTIN




 Honotablo fame8 C. GiUflard
 Couaty   Aftoraol
 DoaS Smith County
 Bwef ord,   Texas

 Dwr   3ir:




                                                                                     prOlid.

                                                 00   rral   artat@      bar.   become




                                               int8re8t, penalty and 008tO
       that hare rocalnrd unpaid for all JOar8    rioor  the
       thlrtprlrrt dry 0r DoOaab8r,  1906,   with   intor*rt
       oomputod        thoreon to tha ti!!le
                                          rmd                   r0r     the trl*l
       thoreor at the rata or rir p8r oat   pot aanum, aad
       8haU pral ror @d-oat    r0r  the payment or the 8-0
       era1 amount8 80 rpeoiiiti thorelnand @hoU t0 be
        dur       @   unpaid     by    the aolhquoat         tar      rooor6r   or   8d4
        oou.nt~land alro              that    8uoh land be 8old to 8ati8fF
        84U  judgtrntror all taxor, intorost, D*titl ana
        OOlt@, Ed iOr 8llOh 0th.r roli@i l8 th8 -t.  mt
        b .
          lEU$ lOd
                t*u& wth e
                         la *
                            a Aio o te
,
~YC,.““.-
     ~~  -.---.
Hon. Yamar C. Glllilaad, pago 2



          It my  b* a-II that the above quotad artiolo FrovidQ8
for the bringing 0r 8Uit ror the o~leatlon 0r not only the tax,
but tha intWO8t and pnaitf owing thoreoona8 well.

          Senate Bill 206, kOt8 of the 46th Leglslsture, being
Artlole 73284, var11011'8knnotetrd Rorired Civil Statut.8, r-d8
la gart a8 rOuOW8t

            “S~Otlon 1. Eeraafter la suit8 brought to ool-
       leot dallnquont tax08 oa real FroFerty, the petition
       8ha11 contain SubStantlally the rOii?Wing Plb@iOIl8:

            "'(a) The State of Texar, herelnafter o&d
       plaiatlrr brinzr thl8 sLit In bohalt of it38lr,
       County, and for the use end benefit oi‘ all plitfatil
       8ubdivirlonr Who80 taxes are oolieoted by the AllSe88Or
       and CoUeotor or Tax08 rot 8ald oounty.

                  ** (b)     Thr drtandant8 are                ,
       and             who reside in        -xi&.                              .
       and wt.0own or’claim son@ lntere8t in the he%-'
       described real property, whloh 18 situated in raid
                    County.
                "'(0) That 08 t0 eaoh tIWOt separately a88e88-
           sd:  That thrro are delinquent taXa8 ju8t1g due, Ow-
           ing and unpaid arain8t tha property deacrlbcd a8 tol)orr,
       to-rlt          I


               Y33S                     To   “fVcx
                                             I .     ~ss=sH)
            Dj&IN.;Y                   (If ?EKXC-itI
                                                   SO STATE)       lLXXlNTS
           togather with ;e!ltitiO8,interest and cost8 prodded
       by law or le$!ly               aCOZ%ing thereon in the total amount
       of ”        .

          Thor@ oaa br 1~0 qU88tiOn  then but thnt 8 tu                    rult
brouqht under the authority of Chapter 10 of Tit18 122                     of the
RWi8ad Citk1 %atUte8   of   Tuar properly  inolude8 suit                   not on-
ly for the tax but al80 wit    for the aolleotion of tha                   intorw3tr
and pMaltiO8               thrreon.

                  Artiolo 7329 of the Rerired Clrl1 3tatuta8 Or TeXa8
provider         a8 follow81
                  lTharo rhall bo no difmare to a 8Uit iOr Ool-
           le&lOn of delinquent taX.8, am Fror1d.d ror in
           thi8 OhaFter lxoeptr

                "1. mt   th0 dofrndaat wa8 not the omrr               0f
           *ho lad a$ th0 tk0 th0 BUlt VW ill&
                      08. that tho Ux@r        8uO6 for &,+a bOoSifllh
                                                                                                814


iionorablrJazierC. Clllllaad, paga 3



        or

             ‘3. T h a t th e tax88 sued fo r a r e in lXCe8~3 of
        the liait allowed by law, but tklr delrtmo rhall
        apply only to 8uoh eroe88. Act8 2nd c. 3. 1923,
        p. 36..
                       It 18 war-t,                   thueroro,      that Art1010 7329 di8al-
low8 the defense Or lltiitationto any part of a tax 8uit to
*leh raid article applli8 lnoludlog the ltterest and penalty.

                       ktiOl* 7343 Or the ROTi8Od C:Til 3tatUt.8 prorider
la   part         a8    roiionr:


                       "All        iaW8     Or thir state ror the           FUrpO8.    Of
        oollOotlng delinquent State and oountg taxes are
        by thir law sada arallable for, and when inro!red
        8hal1 be applied to, t:e dollrction of delinquent
        tax48 ot Citie8 and towns and independent aohocl
        dirtrictr in So far a8 suoh law8 are apFlioable.
        Id.; Aot8 3rd C. 5, 1920, p. 431 Act8 2nd C. S.
        1923, p. 39.c
                       Th18 direot
                       qC88tiOR Wa8 parred on by the COUi~i88fOa
0r   AppcalrIn the Case 0r :krerord  1nde;endant Schocl District
VI. JOLIO8, 23 3. 7:.(Ed), 690. Id that Oa8e the Inder?ndent
Sohool District 8ued the delendant to reoover drlinquent taxer
together with lntuert, penalty and oortr. The defrndaat plead
the two yaar rtatute 0r liIRitatiOn8. Th. oourt OOu8tIUed the
utlole rhloh ir now Artlole 7329 oi th8 ROT1806 Cltll Statutes
aad oonoludod thet the 8amo wa8 applloable to Independent
Sohool District8 and that 8uoh rtatute preV8nted the defOn88
0r limitation being Ulbd.    The oourt rtated aa rOliOW8t

                 "?i@ OOBOlU68, hoW.Ter, that 8Ub88quMt 1*5-
            18latlon,.lr r OOtiT0berorr   th0 taxer ror the year
            1924 beouue  barred, prrveatr   the plea 0r 1Mtation
            f-8        being         ured    88   a   drfenrr lgain8t       the   reOOTert
            0r moh             taxer.

                       *Our        oonolurloa         18   bared   upon   the   pmTf@iQn8
            of the AOt8 of 192s (3roond Cal1.d S@88io&
                                                                                                             ..
                                                                                                                  815   .




Honornblo           Jmm+em C.           Cilllland, pmgo 4



       m- 13, F9 366)now artialr 1329, Ii.s. 1925, mm6
       lrtlalmm 1337 and 7343,                             R.       3.    1923,        The     rlret
       n-m4           mtatutm proridmm:

                    “‘Therm m?imllbm no                         dmimnmm           to   m     suit,iOr
       aollbatiom                Or     dmlimQUOmt              t&X88,        m8   p=ridOd             for
       lit   this          Ch8pt.r         lXOb F t:
            "'1. Thmt ths defendant was not thm OWIU
       of the land at the tim thm suit wmm ilid.
                    “‘2.         That      the tares rub& for harm boon
       paid, or
                    “‘3.
                  Thet the kxes sued ror a r min lIOOSS
       Or thr Unit allowed by law, but thlm defrnaa at;611
       OFFly O&y to muoh 8XOe88.

            "Articlr 7343 oontalnm the followlns prcr:mlon:
       ‘All larr of thlm State ror ttr p?urpOSb or
       collecting dmllnquent 3tat.rand oounty taxer
       are by thim law laadeavallablb ror, and when
       lnrokmd shall bo eJJplimdto, the oolleotlon of
       drllnqumnt taxer of oltlmm and town@ and lndryend-
       lnt mohool dlmtrlotm in so rat am muoh law8 arm
       eppliceblr.’
                    "Artiolr            7337,
                               3. 1925, rmedm        !;.
                                               am followm:
       *~np lncorporatob oltp or town or mohoo1 dlm-
       trlot mhmll her@ t!ieright to mnforoe the ool-
       lcotion or dollnquont taxer  duo it undmr the
       ~rorlmicn8 of thlm OhaptW,'
               "'lbthink the adoption of the above lrtiCl*m
       as A pert      of the R~risod Statute8 of 1926 Un-
       iremteb an intention on thb prt               of thb Swim-
       latura    to   adopt  by rcrubnob         tha FrOtl8lOn~ Of
       arfiolm     7329   so aa to !~.8ke      the tmwm thrrbooi
       applioablm to muit         by di8triOtm       t0 ldOrO*  thm
       aolloatlon oi lohool taror.               AtzerlemIndmm-
       fity co. V, city or Aumtln, 112 Tmx. 239, 244
       3. W. 1019. C&mr thlm 8trtutb mppmllmmm U*
       dmnimd thm right to intmrFomr thm Fl*m Qf lb&
        tmtlon agmlnmt aFFmllant'8 8uit t0 aollmmt tmfm*
        dub it rcr the yrar       19U.’
Honorable     Samam   C. Gllllland, page S



              The mat8 rtile of law          mm    aanounoed bp the Cmm:dggfon
or Aproalm in the oaae 0r Rlobardmon vs. Llborty Independent
Sahool Dlmtrlct, 39 3. ‘ir.(26) 823.                 Thr court anr.ounocdthe
law am rollowm:

     “*   l   l   Aa to ml1 the tax.8 sued fcr, whloh ha&
     become       dallnqumnttwo ymmrm or more ;rlor tm
     ~*ptmnbrr        1, 1925, thm     tlm        the Rmvlmmd Civil
     3atutom        ot 1925   bmoazo    rrroctlro,
                                               the defense
     of lfattation w&6 mraflable to Rlahardmon;
     tar unt:l the 192s revision or the atatuter bo-
     ommm l ifeotlrr, the two years*    statute    or llm-
     ltatlon ran a&oat    delinquent taxer due mm
     lndepeadrnt aohool dlmtrlot. Sereionl Ind,
     3ahool Mat. t. Jones    (Tax. Cir.    kpp.)    23 3.
     3, (2d) 690. Am rogmrdm thr taxer         sumd ror,
     Whloh thus had already beoom barrod,         the
     right to the defen80 or llaftation had become
     rested ln Richardson, and this ri..rbt could not
     be taken away by the Leglmleture. ;~allln~ar
     v. City c: Ilcuaton,60 Tex. 37, 3. 5. !A’.       249.
     3ut it is elan aettled by the deolaion in the
     Herelord Independent Sohool District Camr
     olted above, that by adopting oertain rtatu-
     tory protimlonm there polnted out, aa pert or
     the Rerlaed Stntctem of 192s. the Leglalature
     atogped the iurthar running of llnAtatloa
     against aohool dlmtriot taxes. The 0rrO0t 0r
     this action of the Leglalature waa to render
     unarallable to hiohardecn the defense or two
     years'  llzltation aa rrgudm    all auoh text8 am
     -w8re not already barred wkon the ReTiSed St&-
     uter 0r,i92S broaze errect1re.c
            In mnmwor  to your rlrmt quertlon, therrron,  it 18
the opinion or tbia    Dqartment  that a8 to taxer, lntmrmmt mob
penmlty ggseamed by an lndependont mohool dl3trlOt *.fOh had
not beoou,e  del~nquurnt two years or mom prior to 3eW=ber    1,
1925, the ma&e are not barred by the two Year @tatUte of
lbltgtion undrr thr holding or the lb o r oquoted luthoritlem-
f:;~;~    r~md ior br      l
you are advised that thlr 18 true am to the imtere*t mm&
                         ,mmhooldlmtriot am well aa for thm tar
       .
honorable      James      C. GlUllan6,                 Fag8        b



               .@I        Doer tbe two year 3tatutr or Lldtmtlon
     bar      an aetlon by a a~ualolFal corporation to r*cOv*r
     p*Mlty            and interrst on delinquent t&x**, aa dig-
     tlngufshed           rrom the tax itmelt?*

          Art1619 9343, mupra, under the authority or the above
qu0t4d aamem, nrkea Artlale 7320, mupra, aFFly to indepenflent
8ohool dlatrlcta. Article 734s 1~ lpplloable to eitiem and
tom* am well am independent mahool dlmtrlota -4 it therefore
fol~owm that the rule prmrloumly announoed mm to guftm brought
by indpendeat school dlmtrlOtm would mpply to mvlitmbrought
by cltlaa and towns.  There would be an lxoeFtlom, however,  In
8 case where the ohester or a olty or town contains porimiomg
mFeclfloally relating to lisltationm barring delinquent tax**.

          “(3) Doss  the two year Statute or LMtetfon
     bar an aotlon by thm County to reoover Fenelty and
     Lritereston dellnr;uer?t
                            taxea, es Cistln~lahad fro4
     the tax itself, on the various portion of the tax;
     ttbt is:

               wa.       that portion oi the penalty tnd interest
     on th* delinquent tax levl@d by th3 County for the
     beneiit or t conawn school dlstrlat?

          -b.  that portion or the penalty and interest
     on the delinquent tax levied by the aounty tor the
     road rod bridge fund;

          *o. that portion of the penalty and lntereat
     on delinquent taxer  levied by the county for the
     b8tterit 0r the 00unty itsa;
          *a. that portion 0r the penalty and lotereat
     OILdelinquent taxer lmrled by the oountY for the
     ben*rlt of the 3tate of Tmzam'P
                         .c
          htiele 279s of the Rerlmed Civil Statute8 prOrid**
in Fart am roiiowmr
                  -The eO~mmlOner8                     oourt, At the time Of le+~-
      ing taxes          for oountlpurpomem,                           shall llm0 lazy UFOm
      ml1     taxable           property         within           84   lWm        *ehmol   ai=-
      tr1.t        the   rate        0r    tax    so      rotmd        ir   l   *p*oUie rat@
                                                                                I
    .                                                                     818
.

        HoaonMa-Oamer   C. Cllllland, page 7



             hnr   bow votrd; othe:wIse aid oourt    shall 10~
             ruch a rate wlthln the limit   80 voted 88 ha8 been
             determIne by the board of tru8teer or 8a16 dirtrlet
             8nd the oounty ruperintendent and certified to 8eid
             oocrt by thr county stg:erlntendent.    If suoh tar h8e
             been voted after the levy of oounty tefee, it rhall
             be levled at any mcetIng of raid oaurt prior to the
             dollvary of tkio arrarrzent roll8 by the a(Isee8or.
             The tax a88e88Or   8ha11 a88e88 8aId tax a8 other
             tax88 ara a83e88ed an6 nake an abatraot    ahowIng the
             amount   of 8reclal tax.8 a8se8red against @aoh school
             dirtriot in hia county end ium18h the 8fmm to the
             oounty su?erIntendent on or beform the ffrrt day of
             Jeptmbrr OS the y-r for which SuOh taxes are aes-.
             OSSOd. The tams levied upon tke real property in
             said dIstrIot8 shall be a lien thereon end the same
             rhsll bo sold tor unraid taxer In the canner and at
             the tl=e of sale8 for State and oounty taxel. Th*
             tax oolleotor st.au Oolleot   8a1d tax08 as Other
             tares cre oollactad.*

        Therefort the mne ruler would apply a# to the bringing an&
        a8 to a;plIoablr defenaer to the portion of a tax 8uIt ocn-
        csrnlag the delinquent tax, Interest and Fenalty of a oonrmon
        school distrlot a8 -*ouldapply to the portloa ot the ruit
        conc8rnlnq the Qellnquent tax, Intersat and penalty    on State
        and county taree.  From what has beer.previocrl~    raid, we
        harm Oonoludrd that lldtetlon zap not be urged to bar the
        oolleotlon of ttr delin2uant Interest end penalty 00 Stat0
        end o&nty taxer beoause o? hrtlole 7329, I)upra, applYing
        to such tax 8ult.
                                                Your8 very   truly